Opinion by
Foed, J.
At the trial, plaintiff limited the claims in the protests to the merchandise described on the invoices as “givrette.” It was stipulated that the merchandise consists of woven cloth, dyed, containing cotton and rayon, of which cotton is the component material of chief value. It was further stipulated as to the number of pounds of cotton having a staple over 1 % inches in length and a yarn count of 72 covered by each of the protests in question. Although it was claimed that the merchandise is dutiable at a definite rate, the items in question were held dutiable at the appropriate rates according to thread count and other statutory requirements specified in paragraphs 904 (c), 905, and 924, as modified, supra. In all other respects and as to all other merchandise all the claims were overruled.